       Case 6:19-cv-00086 Document 1 Filed on 09/22/19 in TXSD Page 1 of 29



                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF TEXAS
                                    VICTORIA DIVISION

MARY ANN DAVIS                                    §
                                                  §
v.                                                §    CIVIL ACTION NO. 6:19-cv-00086
                                                  §
CENTRAL MUTUAL                                    §
INSURANCE COMPANY AND                             §
FROST INSURANCE AGENCY,                           §
INC.                                              §

                                     NOTICE OF REMOVAL

         Defendant, Central Mutual Insurance Company (hereinafter referred to as “Central”), hereby

files this Notice of the Removal of this case from the 377th Judicial District Court of Victoria

County, Texas, to the United States District Court for the Southern District of Texas, Victoria

Division, pursuant to 28 U.S.C. § 1441 and 1446(b) and would show the Court as follows:

                                                  1.

         Central has been sued in Cause No. 19-08-84892-D, entitled “Mary Ann Davis v. Central

Mutual Insurance Company and Frost Insurance Agency, Inc.” currently pending in the 377th Judicial

District Court of Victoria County, Texas. That lawsuit was originally filed on August 23, 2019 in

the 377th Judicial District Court of Victoria County, Texas.

                                                  2.

         Central was formally served with Plaintiff’s lawsuit on August 29, 2019. Central is filing

this notice well prior to thirty days from that date, thereby making this removal timely under 28

U.S.C. § 1446(b).

                                                  3.

         At the date of commencement of this action and at all pertinent times, Plaintiff is a citizen

NOTICE OF REMOVAL - Page 1
       Case 6:19-cv-00086 Document 1 Filed on 09/22/19 in TXSD Page 2 of 29



of the State of Texas, being an individual residing and domiciled in the State of Texas.

                                                     4.

         At the date of commencement of this action and at all pertinent times, Central is a citizen of

the State of Ohio, being an insurance company incorporated in the State of Ohio, and having its

principal place of business in the State of Ohio.

                                                     5.

         At all times relevant herein, Defendant Frost Insurance Agency, Inc. (“Frost”) is a citizen of

the State of Texas, being a corporation formed under the laws of the State of Texas and having its

principal place of business in the State of Texas.

                                                     6.

         The citizenship of Defendant Frost is not considered for jurisdictional purposes, as its joinder

in this lawsuit is fraudulent/improper, since Plaintiff has no viable cause of action against Frost, nor

has Plaintiff sufficiently pled any viable cause of action against Frost for purposes of keeping this

lawsuit from being removed to federal court. Likewise, as Frost was fraudulently/improperly joined,

its consent to this removal is not required. Jernigan v. Ashland Oil Inc., 989 F.2d 812, 815 (5th Cir.)

1993).

                                                     7.

         Plaintiff asserts a negligence claim against Frost, asserting that if the loss is not covered, then

Frost was negligent in failing to obtain coverage requested by her, including ensuring that the

building and all of its contents were covered and for the proper amount. Paragraphs 32-33 of

Plaintiff’s Original Petition. The Texas Supreme Court has rejected the attempt to impose liability

on an insurance agent merely because the insurance policy does not cover the loss. May v. United


NOTICE OF REMOVAL - Page 2
       Case 6:19-cv-00086 Document 1 Filed on 09/22/19 in TXSD Page 3 of 29



Servs. Ass’n of Am., 844 S.W.2d 666, 672 (Tex. 1992); Townsend v. State Farm Lloyds, 1998 WL

724016, at *4 (Tex.App.-Houston [1st Dist.] 1998, no pet.); Choucroun v. Sol. L. Wisenberg

Insurance Agency-Life & Health Division, Inc., 2004 WL 2823147, at *6 (Tex.App.-Houston [1st

Dist.] 2004, no pet.). As Choucroun shows, the fact that the policy in this case does not cover what

the insured believed the policy would cover does not state a viable claim against the insurance agent.

See also Universal Casualty Company v. A. E. Consultants, LLC, 2009 WL 10697417, at *12 (S.D.

Tex. 2009) (holding a claim against an insurance agent of negligent failure to procure insurance

because the loss was not covered under the insurance policy failed as a matter of law under May);

Moore v. Whitney-Vaky Ins. Agency, 966 S.W.2d 690, 692 (Tex.App.-San Antonio 1998, no pet.)

(finding the agent did not breach the duty to use reasonable diligence in attempting to place the

requested insurance, because the agent provided a policy of insurance in accordance with his

understanding of the insured’s expectations); Druker v. Fortis Health, 2007 WL 38322, at *4 (S.D.

Tex. 2007) (allegation that insurer did not honor the agreement with the plaintiff, and that it never

intended to do so, was not sufficient to state viable claim against the insurance agent).

                                                  8.

         Plaintiff’s petition does not state any facts revealing Frost failed to obtain the policy

requested by Plaintiff. This is important, because in determining whether a possible claim exists

against the non-diverse defendant, the court looks to the facts alleged in the petition filed in state

court. Tedder v. F.M.C. Corp., 590 F.2d 115, 117 (5th Cir. 1979); B., Inc. v. Miller Brewing

Company, 663 F.2d 545, 551 (5th Cir. 1981). This is further critical, because where the insurance

agent obtains the type of coverage requested, the agent has not breached any duty to the insured.

R&M Mixed Beverage Consultants, Inc. v. Safe Harbor Benefits, Inc., 578 S.W.3d 218, 234


NOTICE OF REMOVAL - Page 3
       Case 6:19-cv-00086 Document 1 Filed on 09/22/19 in TXSD Page 4 of 29



(Tex.App.-El Paso 2019, no pet.).

                                                   9.

         Under the piercing of the pleadings allowed by Smallwood v. Illinois Central R.R. Co., 385

S.W.3d 568, 573 (5th Cir. 2004), Plaintiff has omitted the pertinent facts that the policy issued to her

was issued exactly as she requested, being to Mary Ann Davis DBA Past Times. As Plaintiff got the

exact policy she requested, Plaintiff’s negligence claim against Frost would fail as a matter of law.

                                                   10.

         Plaintiff’s only other claim asserted against Frost is that Frost misrepresented that the policy

covered all of the contents in the building, subject to the limits contained in the policy. Paragraph

34 of Plaintiff’s Original Petition. This non-specific allegation would not be sufficient to make out

a representation claim against Frost.

                                                   11.

         Plaintiff’s misrepresentation claim would have to satisfy Federal Rule 9(b) in order to state

a misrepresentation claim against Frost. Claims for misrepresentations are subject to the heightened

pleading requirements of Rule 9(b). DiNoto v. USAA Cas. Ins. Co., 2014 WL 4923975 at *6

(S.D.Tex. 2014); Dalton v. State Farm Lloyd's, Inc., 2013 WL 3157532 (S.D.Tex.2013); Frith v.

Guardian Life Ins. Co. of America, 9 F.Supp.2d 734, 742-43 (S.D.Tex.1998); Williams v. WMX

Technologies, Inc., 112 F.3d at 177–78 (5th Cir. 1997); Jay Freeman Co. v. Glens Falls Ins. Co., 486

F.Supp. 140, 141 n. 1 (N.D.Tex.1980); Waters v. State Farm Mut. Auto. Ins. Co., 158 F.R.D. 107

(S.D.Tex.1994); South Austin Pharmacy, LLC v. Pharmacists Mut. Ins. Co., 2015 WL 2445969, at

*2-3 (W.D.Tex. 2015). Rule 9(b) has been applied to claims for both negligent and intentional

misrepresentation. Reece v. Chubb Lloyds Ins. Co. of Texas, 2011 WL 841430 (2011); Partain v.


NOTICE OF REMOVAL - Page 4
         Case 6:19-cv-00086 Document 1 Filed on 09/22/19 in TXSD Page 5 of 29



Mid-Continent Specialty Ins. Servs., Inc., 838 F. Supp. 2d 547, 558–59 (S.D. Tex. 2012), aff'd sub

nom. Graper v. Mid-Continent Cas. Co., 756 F.3d 388 (5th Cir. 2014); Miller v. Allstate Texas

Lloyd's, 2017 WL 3335997 (S.D. Tex. 2017).

                                                    12.

          Rule 9(b) requires the claimant to plead the “particulars of time, place, and contents of the

false representations as well as the identity of the person making the misrepresentation and what he

obtained thereby.”           U.S. ex rel Riley v. St. Luke's Episcopal Hosp., 355 F.3d 370, 381 (5th

Cir.2004); Tel–Phonic Services, Inc. v. TBS Int'l, Inc., 975 F.2d 1134, 1139 (5th Cir.1992).

Plaintiff’s misrepresentation claim does not contain any allegation about who with Frost made any

misrepresentation to Plaintiff, when that misrepresentation occurred, what specifically had been

represented to Plaintiff, and how that misrepresentation occurred. This would constitute a failure

to satisfy Rule 9(b), since Plaintiff has not alleged the specifics (such as the when, where, who, what

and how) concerning Plaintiff’s misrepresentation claim. Plaintiff has similarly failed to allege that

it relied on the claimed misrepresentation by Frost. Plaintiff’s misrepresentation claim thus fails

to satisfy Rule 9(b), so that no viable misrepresentation claim has been pled by Plaintiff against

Frost.

                                                    13.

          Finally, Plaintiff also does not plead a viable misrepresentation claim because Plaintiff does

not allege that Frost misrepresented specific policy terms. See Druker v. Fortis Health, 2007 WL

38322, at *5 (S.D.Tex. Jan.4, 2007) (“Regarding Plaintiff's DTPA and [Texas Insurance Code]

claims, another established prerequisite to recovery ... is that the alleged misrepresentation by the

insurance agent pertain to ‘specific policy terms.’ ”); Lopez v. OM Fin. Life Ins. Co., 2009 WL


NOTICE OF REMOVAL - Page 5
       Case 6:19-cv-00086 Document 1 Filed on 09/22/19 in TXSD Page 6 of 29



2591245, at *2 (S.D.Tex. Aug.19, 2009) (finding improper joinder when the plaintiff's DTPA

allegations failed to identify a specific policy term that the insurance agent misrepresented). The

allegation that “the policy covered all of the contents in the building” is a broad and vague promise

of coverage at best, but it is not actionable under cases such as Druker and Lopez, because the

insured has not alleged that the insurance agent misrepresented a specific term of the policy.

                                                   14.

         The amount in controversy required for diversity jurisdiction is clearly met in this case, as

Paragraph 8 of Plaintiff’s Original Petition states the amount in controversy is between $200,000 and

$1,000,000, thereby satisfying the necessary amount in controversy requirement for diversity of

citizenship jurisdiction.

                                                   15.

         This Court has original jurisdiction of this action under 28 U.S.C. § 1332, and it may be

removed to this Court by Central, pursuant to 28 U.S.C. § 1441, it being a civil action wherein the

amount in controversy exceeds $75,000.00, exclusive of interest and costs, as between citizens of

different states. This is demonstrated by Paragraph 8 of Plaintiff’s Original Petition as set forth

above, where Plaintiff alleges she is seeking monetary relief over $200,000 and under $1,000,000..

                                                   16.

         Copies of all the pleadings which have been filed in this action to date and which are attached

as Exhibit “A” include the following:

         a.       Plaintiff’s Original Petition;

         b.       Frost’s Original Answer;

         c.       Frost’s Jury Demand; and


NOTICE OF REMOVAL - Page 6
       Case 6:19-cv-00086 Document 1 Filed on 09/22/19 in TXSD Page 7 of 29



         d.       Citation served on Central.

         To the best of Central’s knowledge, no other pleading, process or order has been filed or

served in the state court lawsuit referred to above.

         Wherefore, Defendant, Central Mutual Insurance Company, prays that this action be

removed to this Court from the 377th Judicial District Court of Victoria County, Texas and for further

proceedings as may be necessary.

                                                       Respectfully submitted,



                                                       /S/Russell J. Bowman
                                                       Russell J. Bowman, Attorney in Charge
                                                       Texas State Bar No. 02751550
                                                       Southern District Bar No. 20283
                                                       800 West Airport Freeway, Suite 860
                                                       Irving, Texas 75062
                                                       (214) 922-0220
                                                       (214) 922-0225 (FAX)
                                                       E-Mail: russelljbowman@sbcglobal.net
                                                       ATTORNEY FOR DEFENDANT
                                                       CENTRAL MUTUAL INS. CO.

                                    CERTIFICATE OF SERVICE

         This is to certify that on September 22, 2018, I electronically filed the foregoing document
with the clerk of court for the U. S. District Court, Southern District of Texas, using the electronic
case filing system of the court.

        I hereby certify that I have served a true and correct copy of the foregoing document as
indicated below, on this the 22nd day of September, 2018:

Mr. Jeffrey G. Henry                                   VIA E-MAIL - jeff.henry@sprouselaw.com
SPROUSE SHRADER SMITH PLLC
Las Cimas III
805 Las Cimas Pkwy, Suite 350
Austin, Texas 78746



NOTICE OF REMOVAL - Page 7
       Case 6:19-cv-00086 Document 1 Filed on 09/22/19 in TXSD Page 8 of 29



Mr. Nick Lanza                             VIA EMAIL - eservice@lanzalawfirm.com
Mr. Stew Schmella                          VIA E-MAIL - sschmella@lanzalawfirm.com
LANZA LAW FIRM, P.C.
4950 Bissonnet Street
Houston, Texas 77401

                                           /S/Russell J. Bowman
                                           Russell J. Bowman




NOTICE OF REMOVAL - Page 8
       Case 6:19-cv-00086 Document 1 Filed on 09/22/19 in TXSD Page 9 of 29




                                 EXHIBIT A




NOTICE OF REMOVAL - Page 9
     Case 6:19-cv-00086 Document 1 Filed on 09/22/19 in TXSD Page 10 of 29
                                                                              Filed 8/23/2019 5:52 PM
                                                                                          Cathy Stuart
                                                                                          District Clerk
                                                                                Victoria County, Texas
                                                                                     By: Bobbi Ellinger
                                          19-08-84892-D
                           CAUSE N O . - - - - - - -

MARY ANN DAVIS,                                    §   IN THE DISTRICT COURT OF
                                      Plaintiff,   §
                                                   §
v.                                                 §
                                                   §    VICTORIA COUNTY, TEXAS
CENTRAL MUTUAL INSURANCE                           §
COMPANY and FROST INSURANCE                        §
AGENCY, INC.,                                      §
                      Defendants.                  §    _ _ JUDICIAL DISTRICT



        Plaintiff Mary Ann Davis files this Original Petition complaining of Defendants

Central Mutual Insurance Company and Frost Insurance Agency, Inc.

                            DISCOVERY CONTROL PLAN

        1.    Plaintiff intends that discovery be conducted in accordance with a Level 3

discovery control plan. Tex. R. Civ. P. 190.4.

                                         PARTIES

        2.    Plaintiff Mary Ann Davis resides in Victoria County, Texas.

        3.    Defendant Central Mutual Insurance Company is a foreign mutual

insurance company licensed by the Texas_Department of Insurance to engage in the

business of insurance in the State of Texas. Central Mutual Insurance may be ·served with

citation by serving its designated agent, Corporate Creations Network, Inc., 5444

Westheimer Road, Suite 1000, Houston, Texas 77056-5318.

        4.    Defendant Frost Insurance Agency, Inc. is a Texas corporation which may

be served with citation by serving its registered agent, Trey Banack, 111 W. Houston

Street, San Antonio, Texas 78205.

                                         Page 1 of9
  Case 6:19-cv-00086 Document 1 Filed on 09/22/19 in TXSD Page 11 of 29




                             JURISDICTION AND VENUE

       5.     The Court has subject-matter jurisdiction over this lawsuit because the

amount in controversy is within the jurisdictional limits of this Court.

       6.     Venue is proper in Victoria County, Texas, because all or a substantial part of

the events or omissions giving rise to the claims asserted herein occurred in Victoria

County.

                              CONDITIONs-PRECEDENT ~ ---- ---

       7.     All conditions precedent to the filing of this action have occurred, have been

performed, or have been waived.

                                  TRCP47STATEN£ENT

       8.     Plaintiff seeks monetary relief over $200,000 but not more than $1,000,000.

                              FACTUAL BACKGROUND

       9.     Hurricane Harvey hit the Texas coast on August 25, 2017, as a Category 4

hurricane. It loomed over and near the Texas coast for four days, dropping historic

amounts of rainfall and causing catastrophic flooding. The total damage caused by

Harvey was an estimated $125 billion, making it :the second-most costly hurricane in U.S.

history. The City of Victoria was spared from neither its winds nor the rain.

       10.    Mary Ann Davis owns a building located in Victoria that was severely

damaged a by Hurricane Harvey's winds and rain. The great majority of the contents of

the building were either destroyed or damaged. Years prior to Hurricane Harvey, Mrs.

Davis obtained insurance coverage for her building and its contents through Frost

Insurance Agency, a local insurance agency in Victoria. Frost Insurance Agency knew

                                         Page2of9
  Case 6:19-cv-00086 Document 1 Filed on 09/22/19 in TXSD Page 12 of 29




what insurance coverage Mrs. Davis wanted and continued to renew her coverage each

year. One of the insurers, Central Mutual Insurance, issued Mrs. Davis Policy No. CLP

8369450, insuring her premises and the contents therein, for the period beginning on

September 25,2016, and ending on September 25,2017 ("Policy").

       11.    Mrs. Davis timely reported a claim under the Policy to Central Mutual

Insurance for damages to her building and its contents. The total amount of her claim was

$374;000: To date,-central Mutua:! Insurance has Tailed aD.(frefused-topay half of her

claim. In that regard, Central Mutual Insurance has misrepresented to Mrs. Davis and

made untrue statements of material fact and material misstatements of applicable law

regarding her status as an insured and her rights under the Policy, failed to promptly

provide Mrs. Davis a reasonable explanation of the basis of its denial of her claim, failed to

comply with the statutory timelines pertaining to her claim, and failed to conduct a

reasonable investigation with respect to her claim. For example, with respect to its failure to

conduct a reasonable investigation, Central Mutual Insurance denied Mrs. Davis' claim for

damage to a rug because Central Mutual Insurance insisted that the rug was in a different

location than it actually was. After Mrs. Davis proved to Central Mutual Insurance that its

assumption regarding the rug's location was incorrect- which it would have known had

it made a reasonable investigation - Central Mutual Insurance begrudgingly paid that

portion of the claim and blamed Mrs. Davis for its own error.

       12.    Month after month, year after year, Mrs. Davis paid her insurance

premiums when due. And month after month, year after year, Mrs. Davis' insurers,

including Central Mutual Insurance, cashed her premium checks. In return, Mrs. Davis

                                         Page3 of9
     Case 6:19-cv-00086 Document 1 Filed on 09/22/19 in TXSD Page 13 of 29




assumed that Central Mutual Insurance would honor its obligations and duties by

conducting a reasonable investigation and making a prompt, fair, and equitable settlement

of her claim. Unfortunately, she was mistaken.

          13.   Mrs. Davis gave Central Mutual Insurance and Frost Insurance Agency

timely notice of her claims, as required by law.

                             DECLARATORY JUDGMENT

          14~ Jvfrs: Davis incorporatestliepreceaiiig paragraphs for    -au purposes as if set
forth fully herein.

          15.   Pursuant to Chapter 37 of the Civil Practice & Remedies Code, Mrs. Davis

requests that the Court determine and declare her rights under the Policy. Specifically, she

requests that the Court declare that she is the insured under the Policy, the items of loss for

which she has not received payment are covered under the Policy, and Central Mutual

Insurance is obligated under the Policy to pay for such items of loss under the terms of the

Policy.

                CAUSES OF ACTION- CENTRAL MUTUAL INSURANCE

A.        BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING

          16.   Mrs. Davis incorporates the preceding paragraphs for all purposes as if set

forth fully herein.

          17.   Mrs. Davis sues Central Mutual Insurance for breach of its common law

duty of good faith and fair dealing based on its denial and/or delayed payment of her

claim.




                                         Page4 of9
     Case 6:19-cv-00086 Document 1 Filed on 09/22/19 in TXSD Page 14 of 29




        18.    Mrs. Davis would show that from and after the time Central Mutual

Insurance received her claim, Central Mutual Insurance's liability to pay the claim in

accordance with the terms of the Policy was reasonably clear. Despite there being no

basis on which a reasonable insurance company would have relied to deny or delay

payment of Mrs. Davis' claim, Central Mutual Insurance refused to accept and timely pay

Mrs. Davis claim as required by the Policy. Central Mutual Insurance knew or should

have-known-by theexercise of reasonable(iiligence tliat its liahllitY~asreasonably clear.

Central Mutual Insurance failed to conduct a reasonable and proper investigation of Mrs.

Davis' claim and refused to rely on true facts, resorting instead to producing faulty,

incomplete, and biased reasons as subterfuges to avoid paying the claim.

        19.    Central Mutual Insurance's breached its duty to deal fairly and in good faith

with Mrs. Davis proximately caused damages to Mrs. Davis, for which compensation is

now sought.

        20.   Mrs. Davis also seeks an award of exemplary damages in an amount to be

assessed by the trier of fact.

B.      VIOLATIONS OF TEXAS INSURANCE CODE

        21.   Mrs. Davis incorporates the preceding paragraphs for all purposes as if set

forth fully herein.

        22.   Mrs. Davis sues Central Mutual Insurance for violations of the Texas

Insurance Code.

        23.    Mrs. Davis would show that Central Mutual Insurance violated Section

541.060 of the Texas Insurance Code by, among other things: (1) failing to attempt in

                                         Page 5 of9
.,     Case 6:19-cv-00086 Document 1 Filed on 09/22/19 in TXSD Page 15 of 29




     good faith to effectuate a prompt, fair, and equitable settlement of her claim with respect

     to which its liability has become reasonably clear; (2) failing to promptly provide to her a

     reasonable explanation of the basis in the Policy, in relation to the facts or applicable law,

     for Central Mutual Insurance's denial of her claim or offer of a compromise settlement of

     her claim; (3) failing within a reasonable time to affirm or deny coverage of her claim;

     and (4) refusing to pay her claim without conducting a reasonable investigation with

     respecno the claim.

            24.    Mrs. Davis would also show that Central Mutual Insurance violated Section

     541.061 of the Texas Insurance Code by, among other things, misrepresenting to Mrs.

     Davis and making untrue statements of material fact and material misstatements of

     applicable law regarding her status as an insured and her rights under the Policy.

            25.    As a result, Mrs. Davis is entitled to recover from Central Mutual Insurance

     actual damages pursuant to Section 541.152(a), which include amounts due under the

     Policy, amounts outside of the Policy including Mrs. Davis' mental anguish and business

     losses resulting from Central Mutual Insurance's violations of Section 541.060. In

     addition, because Central Mutual Insurance knowingly violated Section 541.06,            Mrs~:,

     Davis is entitled to additional damages in an amount not to exceed three times the amount

     of actual damages pursuant to Section 541.152(b).

            26.    Mrs. Davis would also show that Central Mutual Insurance violated the

     unfair claim settlement practices and the prompt payment of claims provisions in Section

     542.001 et seq. of the Texas Insurance Code by, among other things: (1) not timely

     acknowledging, investigating, or requesting information about her claim; (2) not timely

                                              Page6 of9
     Case 6:19-cv-00086 Document 1 Filed on 09/22/19 in TXSD Page 16 of 29




accepting, rejecting, or extending the deadline for deciding the claim; and (3) not timely

paying the claim.

        27.   As a result, Mrs. Davis is entitled to recover as damages the remedies

provided by Section 542.060, including damages at the rate of 18% per year as damages

together with attorney's fees taxed as part of the costs.

C.      BREACH OF CONTRACT

        28. -~'ivti·s:Davis incorporates -theprecediilg paragraphs~for all p~oses as if set

forth fully herein.

        29.   Mrs. Davis sues Central Mutua! Insurance for breach of contract.

        30.   Mrs. Davis would show that Central Mutual Insurance had a contractual

duty to pay Mrs. Davis' claim for all items of loss covered under the Policy. Central

Mutual Insurance breached its contractual obligations by failing to pay Mrs. Davis'

claim. Central Mutual Insurance's breach was the legal cause of damages to Mrs. Davis,

for which compensation is now sought.

               CAUSES OF ACTION- FROST INSURANCE AGENCY

A.      NEGLIGENCE AND MISREPRESENTATION

        31.    Mrs. Davis incorporates the preceding paragraphs for all purposes as if set

forth fully herein.

        32.    If for any reason should it be determined that the items of damages in Mrs.

Davis' claim are not covered under the Policy, Mrs. Davis sues Frost Insurance Agency

for negligence and misrepresentation.




                                         Page7 of9
.,          Case 6:19-cv-00086 Document 1 Filed on 09/22/19 in TXSD Page 17 of 29




               33.    Mrs. Davis would show that Frost Insurance Agency was negligent in that

        it failed to procure the insurance coverage requested by and on behalf of Mrs. Davis,

        including ensuring that the building and all of its contents were covered and for the

        proper amount. Frost Insurance Agency's breach proximately caused damages to Mrs.

       Davis, for which compensation is now sought.

               34.    Mrs. Davis would also show that Frost Insurance Agency misrepresented

       -tfiarth1: Policy covered all of the contents in-tlfe building, suoject fothe limits contained ·---

       in the policy. Frost Insurance Agency's breach proximately caused damages to Mrs. Davis,

       for which compensation is now sought.

                                    ATTORNEYS' FEES AND COSTS

               35.    Mrs. Davis incorporates the preceding paragraphs for all purposes as if set

       forth fully herein.

               36 .   It was necessary for Mrs. Davis to retain the services of the undersigned

       counsel to pursue her claims herein. Mrs. Davis seeks an award of her reasonable

       attorneys' fees, costs, and expenses as permitted and authorized under Chapter 37 of the

       Texas Civil Practice & Remedies Code, Chapter 38 of the Texas Civil Practice &-
     ~~~·




       Remedies Code,        and Section 541.001 et seq., Section 542.001 et seq., and Section

        542A.001 et seq. of the Texas Insurance Code.

                                          RELmFREQUESTED

               WHEREFORE, Mary Ann Davis prays that upon trial and hearing, the Court enter

       judgment in her favor against Central Mutual Insurance and Frost Insurance Agency on all

        of her claims stated herein, as follows:

                                                   Page 8 of9
Case 6:19-cv-00086 Document 1 Filed on 09/22/19 in TXSD Page 18 of 29




   a.    Declaration of coverage under the Central Mutual fusurance policy;

   b.    Actual damages for a sum within the jurisdictional limits of the Court;

   c.   Damages as provided under Section 541.152(a), Section 541.152(b),
        Section 542.060 of the Texas Insurance Code and/or Section 17.50(b) of
        the Texas Business & Commerce Code;

   d.   Prejudgment and post-judgment interest as provided by law;

   e.   Attorney's fees;
                                     -   ,___   --   ~   --

   g.    Such other and further reliefto whichshe may be justly entitled.

                                    Respectfully submitted,

                                    SPROUSE SHRADER SMITH PLLC

                                    Is/ Jeffrey G. Henry
                                    Jeffrey G. Henry
                                    State Bar No. 09479440
                                    Las Cimas III
                                    805 Las Cimas Pkwy, Suite 350
                                    Austin, Texas 78746
                                    Telephone: (512) 615-6650
                                    Facsimile: (512) 328-6680
                                    Email:jeff.henry@sprouselaw.com
                                    .ATTORNEYS FOR PLAINTIFF
                                     MARY ANN DAVIS




                                   Page 9 of9
Case 6:19-cv-00086 Document 1 Filed on 09/22/19 in TXSD Page 19 of 29
      Case 6:19-cv-00086 Document 1 Filed on 09/22/19 in TXSD Page 20Filed
                                                                      of 299/17/2019 2:32 PM
                                                                                               Cathy Stuart
                                                                                               District Clerk
                                                                                     Victoria County, Texas
                                                                                         By: Rhonda Stone
                                  CAUSE NO. 19-08-84892-D

MARY ANN DAVIS                             §          IN THE DISTRICT COURT OF
                                           §
VS.                                        §             VICTORIA COUNTY, TEXAS
                                           §
CENTRAL MUTUAL                             §
INSURANCE COMPANY AND                      §
FROST INSURANCE AGENCY,                    §
INC.                                                         377th JUDICIAL DISTRICT

  DEFENDANT FROST INSURANCE AGENCY, INC.’S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

       FROST INSURANCE AGENCY, INC. (“Defendant”), Defendant in the above

styled and numbered cause, files this Original Answer to Plaintiff’s Original Petition, and

would respectfully show the Court the following:

                                          I.
                                    GENERAL DENIAL

       Subject to such stipulations and admissions as may hereafter be made, Defendant

assert a general denial as authorized by Rule 92 of the Texas Rules of Civil Procedure and

respectfully requests that Plaintiff be required to prove the charges and allegations made

against Defendant by a preponderance of the evidence as required by the Constitution and

the laws of the State of Texas.

                                         II.
                                  COMPARATIVE FAULT

       The incident complained of in Plaintiff’s Original Petition was caused by the

negligence and carelessness on the part of Plaintiff, and this was the sole cause or at least a
                                               1
     Case 6:19-cv-00086 Document 1 Filed on 09/22/19 in TXSD Page 21 of 29



proximate cause of the incident made the basis of this lawsuit.

                                      III.
                         FAILURE TO MITIGATE DAMAGES

       Plaintiff’s claims are barred, in whole or in part, by Plaintiff’s failure to mitigate

damages.

                                         IV.
                                  PUNITIVE DAMAGES

       For further answer, in the alternative and without waiving any of the foregoing,

Defendant pleads that Plaintiff's claim for punitive damages is in violation of the Texas and

United States Constitutions and violates due-process rights as well as constitutional

guarantees of fundamental fairness, in that:

       A.     An award of punitive damages would violate the rights of Defendant to due
              process and equal protection of the laws, as guaranteed by the United States
              Constitution and its 14th Amendment, and similar protection afforded by the
              Texas Constitution;

       B.     Subjecting Defendant to a trial on punitive damages allegations regarding this
              incident would constitute double jeopardy;

       C.     Texas Law provides no constitutionally adequate or meaningful standards to
              guide a jury in imposing a punitive award, or to give the public, including
              Defendant, the reasonable and constitutionally required notice of the kind of
              conduct, which may subject it to sanctions, or of the likely amount of such
              sanctions. Since scienter is an indispensable element of a criminal charge,
              Defendant should not be subjected to the risk of punishment for an alleged
              offense as to which scienter is impossible because there are no ascertainable
              standards other than the whim of a jury.

       D.     Texas law leaves the determination of the fact and amount of punitive
              damages to the arbitrary discretion of the trier of fact, without providing


                                               2
Case 6:19-cv-00086 Document 1 Filed on 09/22/19 in TXSD Page 22 of 29



       adequate or meaningful limits to the exercise of that direction. This constitutes
       a taking without due process of law.

 E.    No provision of Texas law provides adequate procedural safeguards consistent
       with the criteria set forth in Matthews v. Eldridge, 424 U.S. 319 (1976), for the
       imposition of a punitive award.

 F.    The concept of punitive damages, whereby an award is made to private
       Plaintiffs, not as compensation, but as a windfall incident to the punishment
       of a Defendant, represents a taking of property without due process of law.

 G.    Any punitive damages award in this case, and particularly one of the
       magnitudes sought by Plaintiff, would violate the prohibitions against
       excessive finds enunciated in the Magna Carta, which is part of the common
       law of the United States and Texas, and the Eighth Amendment to the United
       States Constitution.

 H.    Because punitive damages are quasi-criminal in nature, application of the
       discovery provisions of the Texas Rules of Civil Procedure would be
       inappropriate because those rules are not intended to be applied in a criminal
       proceeding. Defendant therefore moves that the Court limit discovery
       requests which relate in any way to the Plaintiff's request for punitive damages
       to that type of discovery which is permitted to be taken from a criminal
       Defendant pursuant to the Texas Rules of Criminal Procedure.

 I.    There is a total lack of uniformity, consistency, and predictability in the award
       of punitive damages. The award is an unfettered, destructive force which
       erodes any economic stability of society. The public policy against such an
       award far outweighs any reasonable notion of punishment or deterrents.

 J.    The threat of punitive damages is a method by which Plaintiff seeks to
       intimidate Defendant into excessive and unreasonable settlements. This
       approach clearly violates public policy.

 K.    Plaintiff is using the threat of punitive damages to inflame and prejudice the
       jury. This approach clearly violates public policy.

                                      V.



                                       3
     Case 6:19-cv-00086 Document 1 Filed on 09/22/19 in TXSD Page 23 of 29



       Should the court decide that punitive damages may be awarded, Plaintiff should be

required to show that he is entitled to such damages by a burden of proof of "beyond a

reasonable doubt" rather than by a "preponderance of the evidence." Punitive damages are

intended to punish, and it is not appropriate for Plaintiff to be allowed to recover such

damages by the lower standard of the burden of proof.

                                                VI.

       Should the court decide that punitive damages should be awarded in this case,

Plaintiff should be required to show that he is entitled to such damages by "clear and

convincing evidence" rather than by a "preponderance of the evidence." Punitive damages

are intended to punish, and it is not appropriate for Plaintiff to be allowed to recover such

damages by the lower standard of the burden of proof.

                                                VII.

       Should the court decide that punitive damages should be awarded, the damages must

be based on a finding on intention, malicious, and conscious criminal conduct by Defendant.

                               VIII.
    RULE 193.7 NOTICE OF INTENT TO USE DISCOVERY DOCUMENTS

       Pursuant to TEX. R. CIV. P. 193.7, Plaintiff is hereby notified that Defendant shall use

any and all documents Plaintiff and Defendant produce in response to any discovery request

in all pretrial proceedings and at the time of trial.

                                              IX.
                                            PRAYER


                                                 4
     Case 6:19-cv-00086 Document 1 Filed on 09/22/19 in TXSD Page 24 of 29



       FOR THESE REASONS, Defendant FROST INSURANCE AGENCY, INC.,

prays that Plaintiff takes nothing by way of this suit; that Judgment be entered for

Defendant; that Defendant recover costs of Court; and that they have such other and further

relief, at law and in equity, to which they may be justly entitled.

                                             Respectfully submitted,


                                             LANZA LAW FIRM, P.C.




                                             NICK LANZA
                                             TBA No. 11941225
                                             STEW SCHMELLA
                                             TBA No. 24033041
                                             sschmella@lanzalawfirm.com
                                             4950 Bissonnet Street
                                             Houston, Texas 77401
                                             eservice@lanzalawfirm.com
                                             (713) 432-9090 Telephone
                                             (713) 668-6417 Facsimile

                                             ATTORNEYS FOR DEFENDANT
                                             FROST INSURANCE AGENCY, INC.




                                                 5
     Case 6:19-cv-00086 Document 1 Filed on 09/22/19 in TXSD Page 25 of 29




                             CERTIFICATE OF SERVICE

       I certify that a true and correct copy of this document was sent to all known counsel
of record on the 17th day of September, 2019, as indicated:

              Jeffrey G. Henry           Via E-Serve: jeff.henry@sprouselaw.com
              SPROUSE, SHRADER SMITH PLLC
              Las Cimas III
              805 Las Cimas Pkwy, Suite 350
              Austin, Texas 78746




                                                  NICK LANZA/
                                                  STEW SCHMELLA




                                              6
       Case 6:19-cv-00086 Document 1 Filed on 09/22/19 in TXSD Page 26Filed
                                                                       of 299/17/2019 2:32 PM
                                                                                                Cathy Stuart
                                                                                                District Clerk
                                                                                      Victoria County, Texas
                                                                                          By: Rhonda Stone
                                    CAUSE NO. 19-08-84892-D

 MARY ANN DAVIS                              §          IN THE DISTRICT COURT OF
                                             §
 VS.                                         §             VICTORIA COUNTY, TEXAS
                                             §
 CENTRAL MUTUAL                              §
 INSURANCE COMPANY AND                       §
 FROST INSURANCE AGENCY,                     §
 INC.                                                          377th JUDICIAL DISTRICT

       DEFENDANT FROST INSURANCE AGENCY, INC.’S JURY DEMAND

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, FROST INSURANCE AGENCY, INC., a Defendant in the

above-entitled and numbered cause, and hereby demands and makes application for a jury trial

to be held on this cause.

        A jury fee is being paid consecutively with the filing of this Jury Demand.

                                            Respectfully submitted,

                                            LANZA LAW FIRM, P.C.




                                            NICK LANZA
                                            TBA No. 11941225
                                            STEW SCHMELLA
                                            TBA No. 24033041
                                            sschmella@lanzalawfirm.com
                                            4950 Bissonnet Street
                                            Houston, Texas 77401
                                            eservice@lanzalawfirm.com
                                            (713) 432-9090 Telephone
                                            (713) 668-6417 Facsimile

                                            ATTORNEYS FOR DEFENDANT
                                            FROST INSURANCE AGENCY, INC.
     Case 6:19-cv-00086 Document 1 Filed on 09/22/19 in TXSD Page 27 of 29




                             CERTIFICATE OF SERVICE

       I certify that a true and correct copy of this document was sent to all known counsel
of record on the 17th day of September, 2019, as indicated:

              Jeffrey G. Henry           Via E-Serve: jeff.henry@sprouselaw.com
              SPROUSE, SHRADER SMITH PLLC
              Las Cimas III
              805 Las Cimas Pkwy, Suite 350
              Austin, Texas 78746




                                                  NICK LANZA/
                                                  STEW SCHMELLA
                 Case 6:19-cv-00086 Document 1 Filed on 09/22/19 in TXSD Page 28 of 29

CLERK OF THE COURT                                                                                 ATTORNEY REQUESTING ISSUANCE
Cathy Stuart                                                                                       Jeffrey G. Henry
115 N. Bridge, Room 330                                                                            805 Las Cimas Pkwy, Ste 350
Victoria, Texas 77901                                                                              Austin, Texas 78746


                                                                       THE STATE OF TEXAS
                                                                            CITATION

NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you or your attorney do
not file a written answer with the Clerk who issued this citation by 10:00 a.m. on the Monday next following the
expiration of twenty days after you were served this citation and petition, a default judgment may be taken
against you."

TO: CENTRAL MUTUAL INSURANCE COMPANY, MAY BE SERVED BY SERVING ITS .
    DESIGNATEDAGEN+, CORPORATE-eREATIONS'NETWITRK, J:Nc:;s444WESTHEIMER
    ROAD, SillTE 1000, HOUSTON, TEXAS 77056-5318,

You are commanded to appear by filing a written answer to the Plaintiff's Original Petition before 10 o'clock
A.M. of the Monday next after the expiration of twenty days after the date of service hereof, before the
Honorable 377th Judicial District Court of Victoria County, Texas, at the Courthouse of said County in
Victoria, Texas.                       _ .. •'" ....   . 1,:: !'" . •.

Said Plaintiff's petition was filed in said Court, on the 23rd day of August, 2019 in this case numbered
19-08-84892-D on the docket of said court, and styled,                                       ~

                                                                                                                                 '
MARY ANN DAVIS
vs.
CENTRAL MUTUAL INSURANCE COMPANY AND FROST INSURANCE AGENCY, INC.

The nature of Plaintiffs demand is fully shown by a true and correct copy of Plaintiff's Original Petition
accompanying this citation and made a part hereof.

The officer executing this writ shall promptly serve the same according to requirements oflaw, and the
mandates thereof, and make due return as the law directs.           - · - --

Issued and given under my hand and seal of said Court at Victoria, Texas, this the 27th day of August, 2019.

                                                                                                   CATHY STUART
                                                        ''''"""'''
                                                     ,,'\s~rTY   T!i-r:,''''
                                                 .;:."rO ,•••••••••• "l.n             "~,_,
                                                                                                   District Clerk
                                             ,       v        ••             •. u-                 Victoria
                                                                                                          . County,
                                                                                                               .    Texas
                                            :::~.-~··\"• kf-;:
                                           :-·c:z::
                                                           ~                                       By;   ~S!gned:S/~27/20197:51:0
                                           =:o;                                    \...,....:
                                                                                              -=
                                                                                                                        AM

                   . '   .                 :t-:
                                           .... (.)~                               ::
                                           ::. -     ••                            .. c:;, :::
                                            ... 7     .•                        . · ' ....
          .. .                         .         ,,·""" "''······~····
                                            "~~o····
                                               .ov •                   ........~ ,,
                                                                              ·.-:yCJ ..::...
                                                                              ••        ""'          •                 Deputy
                     : .... 1' • ""'. ,,,;-               <1QQ'J         ~.)
                                                                          ,,,,,.,, • ·' •.•
 •   :·                           •.          •           •        1111111    '
Rule 106: "--the citation shall be served by the officer delivering to each defendant, in person, a true copy of
the citation with the date of delivery endorsed thereon and Vfith a copy of the petition attached thereto."
                                                                                                           .                         .
                     .       '"
                                                                                                                            ..
            Case 6:19-cv-00086 Document 1 Filed on 09/22/19 in TXSD Page 29 of 29

Cause #19-08-84892-D                         377th Judicial District Court
MARY ANN DAVIS VS. CENTRAL MUTUAL INSURANCE COMPANY AND
FROST INSURANCE AGENCY, INC.
Address for service: CENTRAL MUTUAL INSURANCE COMPANY, MAY BE SERVED BY
SERVING ITS DESIGNATED AGENT, CORPORATE CREATIONS NETWORK, INC.,
5444 WESTHEIMER ROAD, SUITE 1000, HOUSTON, TEXAS 77056-5318

                             OFFICER'S OR AUTHORIZED PERSON'S RETURN

Came to hand on the               day of                           , 2019 at             o'clock        .M. and
executed in                               County, Texas by delivering to each of the within named defendants in
person, a true copy of this citation with the date of delivery endorsed thereon, together with the accompanying
copy of the petitioner's petition, the following times and places, to wit:

Name                                   Date           Time          Place, ~ourse agd_pjs_tance from Courthouse




And not executed as to the d e f e n d a n t ( s ) - - - - - - - - - - - - - - - - - - - - - - - , - - - -
the diligence used in fmding said defendant(s) being: - - - - - - - - - - - - - - - - - - -
and the cause of failure to execute this process i s : - - - - - - - - - - - - - - - - - - - - -
can the information received as to the whereabouts of said defendant(s) b e i n g : - - - - - - - - - - -
FEES - - Serving$ _ _ __                                      ---------------->Sheriff
                                                              _ _ _ _ _ _ _ _ _ _ _ _ County, Texas
                                                              By: _ _ _ _ _ _ _ _ _ _ _ _ Deputy
COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT

In accordance with Ru1e 107: The officer or authorized person who serves, or attempts to serve, a citation shall
sign the return. The signature is not required to be verified. If the return is signed by a person other than a
sheriff, constable or the clerk of the court, the return shall be signed under penalty of petjury and contain the
following statement:                                       -- - -

"My name is                                          (First, Middle, Last), my date of birth is                and
my address is                                                                                  (Street, City, Zip).
I DECLARE UNDER PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.
Executed i n - - - - - - - - - - County, State of _ _ _ _ _ _ _ _ __, on the _ _ day of
_ _ _ _ _ ___, 2019.

                                                      Declarant!Authorized Process Server

                                                      (ID # and Expiration of certification)
